El Juez Asociado Señob Todd, Je.,
emitió la opinión del tribunal.
A virtud de la Ley aprobada el 10 de marzo de 1904 “ con-firiendo jurisdicción original al Tribunal Supremo de Puerto Rico para conocer sobre ciertas propiedades reclamadas por la Iglesia Católica Romana de Puerto Rico y resolver acerca de las mismas” (Leyes de 1904, pág. 124), la Iglesia, el día 6 de junio de 1904 radicó ante este Tribunal una demanda contra los Municipios de Ciales, Camuy (que entonces incluía a Hatillo), Río Grande, Comerío, Patillas (Cidra), Humacao, Fajardo y Adjuntas, alegando, en cuanto a las propiedades radicadas en Hatillo, lo siguiente:
“La Iglesia Católica, Apostólica Romana, está actualmente, y desde hace muchos años, en la posesión legítima, quieta y pacífica, de las siguientes iglesias y templos dedicados y consagrados al culto católico: •„
“1.— .
“2. — Una Iglesia parroquial situada frente a la plaza principal de hatillo, con una superficie, incluso el atrio, de 428 metros 61 centímetros. Colindante al Norte con la calle Norte de la Plaza; al Sud con la calle Sud de la plaza; al Este con casa de don Miguel Arrieta y al Oeste con la plaza principal.”
El día 24 de junio de 1904, el Tribunal Supremo dictó una providencia dando por presentada y admitiendo la demanda y dió traslado de ella por medio de cartas-órdenes a los Jue-ces Municipales respectivos, a los Ayuntamientos demanda-dos, en las personas de sus respectivos alcaldes, para que la contestaran en el improrrogable término de veinte días, den-tro del cual verificarían su comparecencia en el procedimiento entregándoseles en el acto del emplazamiento la copia que se *194acompañaba, cuya providencia se envió el día 27 de junio de 1904 al Juez Municipal de Camuy para su cumplimiento, lo que hizo notificando al Alcalde de Camuy don Laurentino Es-trella con copia de la demanda y de la providencia el día 30 de junio de 1904.
Nada más se hizo en el pleito hasta el día 10 de enero de 1907 o sea dos años y seis meses después, en que la parte 'demandante radicó una moción haciendo constar y solici-tando :
“Que no habiendo presentado los Ayuntamientos de Camuy, Río Grande, Comerlo, Patillas, Cayey y Humacao, su contestación, dentro del término señalado en la citación, procede de conformidad con lo establecido en el número 2 del artículo 194 del Código de Enjuicia-miento Civil, y así lo solicito, que por el Secretario de esta Hon. Corte se tome razón de la rebeldía de los dichos demandados.” (Itálicas nuestras.)
Y el 17 de enero de 1907 este Tribunal Supremo dictó un “como se pide” a la anterior moción.
Transcurren un año y nueve meses y entonces la deman-dante radicó el 5 de octubre de 1908 una moción en la que alegó que habiéndose anotado la rebeldía a los Ayuntamien-tosAlemandados y entre ellos a Camuy solicitaba se le con-cediera lo pedido en la demanda, con costas.
El día 21 de octubre de 1908 este tribunal dictó senten-cia, la que en cuanto al Ayuntamiento de Camuy (Hatillo) dice así:
“Este caso ha sido sometido a resolución de- este tribunal por virtud de una moción presentada por la parte demandante solicitando que se dicte sentencia en armonía con lo solicitado en la demanda, por no haber comparecido la parte demandada, ni contestado la demanda, y haberse anotado su rebeldía oportunamente; y la Corte, vista la moción y los autos del caso, declara aquélla con lugar, y en su consecuencia, ordena, adjudica y decreta, por la presente, que el demandante recobre de los demandados lo que solicita en su demanda, declarándose que las casas y solares que se describen más adelante corresponden en plena propiedad y dominio al demandante, y que el título de éste, que por la presente se le reconoce definitivamente, *195sea válido y eficaz para todos los efectos- que puedan surgir con motivo de cualesquiera reclamaciones de los demandados sobre dichos bienes, o cualquiera parte de los mismos, y se ordena además, que todas las reclamaciones que sobre dichos bienes tengan los deman-dados, o cualquiera otras personas que reclamen o puedan reclamar los expresados bienes, o cualesquiera parte de los mismos, por de-rechos derivados de dichos demandados, se consideren nulas y sin fundamento alguno y de ningún valor; y por la presente se impide y prohibe, definitivamente, a- dichos demandados que establezcan reclamación alguna, o aduzcan título de cualquier clase, con respecto a dichos bienes, o cualquiera parte de los mismos.
“Dichas propiedades se describen en la forma siguiente:
“2. — Una iglesia parroquial situada frente a la plaza principal de Hatillo, con una superficie incluso el atrio, de 428 metros 61 cent. Colindante al Norte con la calle Norte de la plaza; al Sud con la calle Sud de la plaza; al Este con casa de D. Miguel Arrieta y al Oeste con la plaza principal.
“Además se ordena, adjudica y decreta, por la presente, que el demandante recobre todas las costas de este pleito, que se tasan en la suma de (no consta), y que se libre ejecución contra los bienes de los demandados para satisfacer esta sentencia.
“Así'lo pronunciamos, mandamos y firmamos. (Firmados) José C. Hernández; José María Figueras; J. H. MacLeary; Adolph G-. 'Wolf.”
Basándose en la anterior sentencia la Iglesia Católica, Apostólica y Romana de Puerto Rico y su Iglesia Parroquial de Hatillo radicaron el 19 de julio de 1938 ante la Corte de Distrito de Arecibo una demanda en contra del Municipio de Hatillo y Francisco Ríos, en acción para resolver las recla-maciones opuestas sobre propiedad inmueble y otros extre-mos, alegando ser dueñas y poseedoras de un edificio de ce-mento destinado al culto católico en la Parroquia de Hatillo enclavado en un solar cuyas colindancias siempre fian sido: por el Norte con la calle Norte de la plaza de Hatillo; al Sur con ía calle Sur de dicba plaza; al Este, casa que fué de Miguel Arrieta, luego Sucn. Manuel Circuns, y al Oeste con *196la plaza principal de Hatillo. (Es de notarse que en la de-manda no se hace constar el área superficial del solar); que al cercar la Iglesia en el año 1921, el Presbítero don José C. Delgado, por economía, sólo cercó tina, parte del atrio en la forma en qne está actualmente, a pesar de haberse -utili-zado siempre por la Iglesia Parroquial de Hatillo la totali-dad de su atrio dentro de las expresadas colindancias; que las demandantes obtuvieron la declaración del dominio a su favor de la finca descrita a virtud de la sentencia dictada en el pleito mrm. 4 del Tribunal Supremo, antes mencionado, la que es firme; que el municipio demandado, alegando ser dueño de una parte del solar y atrio de las demandantes, concedió, por ordenanza aprobada el 24 de marzo de 1938, permiso al codemandado Francisco Ríos para construir una pequeña edificación de concreto, que se destinaría al negocio de cafetín, en una parcela de once pies de frente por vein-ticinco de fondo que enclava dentro de la finca de los de-mandantes; que el codemandado Francisco Ríos está cons-truyendo una edificación en forma de quiosco en violación a los derechos dominicales de las'demandantes quienes en nin-gún momento han enagenado a favor del Municipio de Ha-tillo ni de ninguna otra persona parte alguna del terreno-enclavado dentro de las colindancias cuyo dominio le fue re-conocido por la Corte Suprema de Puerto Rico, y que por el contrario han protestado de toda tentativa por personas extrañas a ellas, de utilizar parte alguna de su solar y en particular para la instalación de quioscos. Termina la de-manda solicitando que de acuerdo con el artículo 282 del Código de Enjuiciamiento Civil se dicte sentencia decretando que las demandantes son dueñas en absoluto y con derecho a la más legal y pacífica posesión de todo el predio de te-rreno y edificio descrito en la demanda y que los demanda-dos, ni ninguna otra persona o entidad que derive derechos de ellos, tienen derecho a poseer, disfrutar o en forma alguna disponer de toda o de parte de dicha finca, y que los deman-*197dados dejen a la libre disposición de los demandantes el solar donde está construyendo el codemandado Francisco Ríos el quiosco.
Conjuntamente con la demanda los demandantes radica-ron una solicitud de injunction pendente lite para que los de-mandados se abstuvieran de continuar la construcción del quiosco, a cuya solicitud se opusieron los demandados, y la corte después de celebrar una vista la declaró con lugar y libró el auto solicitado, previa prestación de una fianza de $1,500.
Los demandados al contestar la demanda admitieron al-gunos hechos y negaron otros y como defensa alegaron, en-tre otros particulares, que la sentencia dictada por esta Corte Suprema el 21 de octubre de 1908 es nula e ineficaz porque no se emplazó al Municipio demandado personalmente por el Márshal de la Corte de Distrito de Arecibo ni persona al-guna particular mayor de 18 años sin ser parte ni tener in-terés en el asunto ni se juró el diligenciamiento en la forma exigida por el Código de Enjuiciamiento Civil vigente; por-que el Municipio de Camuy no podía allanarse a la demanda y la rebeldía anotada equivalía a un simulado allanamiento; porque si procedía la rebeldía no se celebró juicio alguno contra el demandado; porque no se le notificó el fallo en forma legal; porque no se ejecutó la sentencia dentro de los cinco años y no se ha presentado solicitud jurada expresando las razones para ejecutarla después de dicho término; porque han transcurrido más de veinte años sin que la demandante hi-ciera gestión para ejecutarla habiendo incurrido en “laches”, en “estoppel” y hasta en la prescripción que provee el ar-tículo 1864 del Código Civil.
Alegaron además los demandados que el Municipio de Hatillo se fundó hace más de setenta años en un predio de terreno de 9.89 cuerdas donado por Agustín Ruiz Miranda, habiendo tomado posesión del mismo incluyendo el terreno donde ubica el edificio de la iglesia que detentan los deman-*198fiantes; que hasta el año 1920 los demandantes tenían el uso de los terrenos y edificio tan solo en una extensión de unos 428 metros cuadrados y que en dicha fecha el Padre Delgado con un grupo de vecinos con el fin de ensanchar el atrio y erigir una verja de concreto obtuvieron del entonces Alcalde de Hatillo, José Casanovas Marrero, un permiso revocable para usar dos metros de ancho a cada lado Norte y Sud del atrio hasta entonces cercado de madera, entrando de ese modo los demandantes a usar tal ensanche dentro de la verja de concreto que se levantó con la colecta de los vecinos, ale-gando los demandados que los demandantes vienen deten-tando y disfrutando 1,102.50 metros cuadrados dentro de dicha verja de concreto. Continúan alegando los demanda-dos como defensa, lo siguiente:
“Que el Municipio de Hatillo, y a partir de 1920 ó 1921 en que se edificó la verja de concreto antes aludida, continuó poseyendo, materialmente y como dueño, como lo venía haciendo desde casi un siglo antes con motivo de la donación de 9.89 cuerdas, pacífica y públicamente, las cuatro parcelas alrededor de dicha verja (las que describe), habiéndolas dedicado... al servicio de calles para tránsito público y la parte contigua e inmediata a los lados Norte y Sud de dicha verja a concesiones de usufructo para erecciones de kioskos para venta de efectos; para poner máquinas de caballitos y otras análogas y fijar temporalmente casuchas y picas en los días de las fiestas patronales; y alegan los demandados que si algún derecho o acción tuvieran los demandantes en las parcelas expresadas estaría prescrito a virtud de los artículos 1857, 1859 y 1863 del Código Civil de Puerto Eico, ed. 1930.
“Que el demandado Municipio de Hatillo en 1927 y con el objeto de separar, de las parcelas Norte y Sud antes descritas la parte des-tinada a usufructo de kioscos y picas para tiempos festivos, de la otra propiamente para calles públicas, fijó un encintado de concreto que cubre un ancho de unos 18 pies desde la verja de concreto hacia la calle, y que va todo el largo en unos 137 pies de esos lados Norte y Sud en línea con los laterales de la plaza principal; y en 1933 el propio Municipio de Hatillo fabricó, partiendo de la verja al lado Poniente hacia la calle frente a la plaza, una acera de concreto que tiene unos dos metros de ancho en todo el frente de encintado Norte a Sur.
*199“Que el demandado Francisco Ríos, por adquisiciones de usu-fructos a personas varias que lo vendieron a aquél con consentimiento del municipio y por concesiones directas del mismo municipio a él directamente, y desde el 1923, viene poseyendo en usufructo una porción del terreno municipal en unos 11 pies'de frente por 25 de fondo, lindando al frente o Poniente la acera del municipio que da a la calle frente a la Plaza; al Norte la calle Norte separado por el encintado municipal ya referido; al Sud, la verja de la iglesia según se explicó; y al Saliente, resto de los terrenos municipales encerrados por el expresado encintado; y alega dicbo demandado Ríos que desde el año 1923 basta que la demandante obtuvo contra él la orden de injunction pendente lite en julio de 1938, él ba estado gozando y poseyendo de buena fe su indicado usufructo municipal, pacífica y públicamente, sin interrupción, como tal dueño, ocupando y explotando el terreno con casetas de madera, techo de zinc, piso de concreto, instalación de agua y sanitaria, y eléctrica, todo en una edificación fija, sin que dichos demandantes protestaran de tal cosa, hasta julio de 1938, por lo que cualquier derecho o acción que aleguen tener contra él estaría prescrito a virtud de los artículos 1857 y 1864 del Código Civil de Puerto Rico, ed. 1930.”
Celebrado el juicio la corte inferior dictó sentencia por la que declaró con lugar la demanda y cuya parte disposi-tiva dice así:
“Por las razones expuestas, se dicta sentencia declarando: que a virtud de un título reconocido por sentencia firme, la demandante es dueña del edificio y solar que se describe en el hecho tercero de la demanda.
“Que el Municipio de Hatillo no puede ceder, ni el otro deman-dado edificar, en el solar donde empezó a construir una caseta de concreto, y el cual más particularmente se describe en el hecho sexto de la demanda.
‘ ‘ Que los demandados, sus cesionarios, sucesores o agentes, quedan por esta sentencia impedidos de continuar o autorizar la referida construcción, y deben dejar a la libre disposición de la parte deman-dante el solar que la misma ocupa, y cualquier parte de la finca descrita en el hecho tercero de la demanda. Se imponen las costas a los demandados, excluyendo honorarios de abogado.”
Contra esta sentencia los demandados establecieron el presente recurso alegando la corte inferior cometió nueve errores al decretar el injunction “pendente lite”; al resolver *200que la sentencia del Tribunal Supremo con jurisdicción original era válida y eficaz; al decidir que tal fallo es cosa juz-gada; al resolver que esa sentencia había sido pronunciada por un tribunal superior lo que le vedaba entrar en su con-sideración y determinar su validez; al resolver que la pose-sión de los demandados sobre los terrenos alrededor de la Iglesia y sus verjas era meramente tolerada por las deman-dantes; al extender el alcance de la sentencia del Tribunal Supremo; al resolver que correspondía a los demandados probar que el solar y edificio de Eíos no estaban compren-didos en la superficie reconocida por dicha sentencia; al con-ceder a los demandantes más que lo pedido por ellos mismos y al decretar con lugar la demanda con costas, y pesar erró-neamente la prueba aportada.
 La resolución decretando la expedición del injunction pendente lite era apelable, de acuerdo con el inciso 3 del artículo 295 del Código de Enjuiciamiento Civil y revisar ahora si procedía o no, después de fallado el caso en sus méritos, no conduciría a ningún fin práctico.
 No consideramos necesario entrar a discutir y resolver los distintos señalamientos que hacen los apelantes en cuanto a los supuestos errores cometidos por la corte inferior en relación con la eficacia o nulidad de la sentencia dictada por este Tribunal Supremo en el caso de la Iglesia contra el Municipio de Camuy, ya que como demostraremos más adelante, aun asumiendo la validez de dicha sentencia, los terrenos objeto del presente litigio no están comprendidos dentro de los términos de la misma, y además porque el nervio de la decisión de la corte inferior no fue ése sino el que se desprende de los siguientes párrafos de la opinión que emitió para sostener su sentencia.
“Demostrada por prueba documental la sentencia que reconoció el título de la Iglesia al edificio y solar que se describe en el hecho tercero de la demanda, el nervio de la controversia se limita a dos puntos principales: primero, -si después de la fecha del referido fallo, la demandante ha cedido o perdido en alguna forma su derecho *201.«i dominio y posesión de tales bienes; segundo, si el sitio cedido por •el Municipio a Francisco Ríos para edificar, se encuentra dentro de ■los límites del solar reconocido a la Iglesia por dicha sentencia.
“No bay prueba alguna que demuestre que la demandante baya •-cedido su título. Tampoco podemos inferir que haya perdido su •derecho dominical ni la posesión civil, por cualquier tolerancia del uso del atrio, porque los actos meramente tolerados no afectan a la posesión (artículos 373 y 1842 del Código Civil).
“Con respecto al segundo punto, la demandante presentó prueba •específica en forma convincente, que fija el sitio de la edificación •de Ríos, dentro del solar que le fué reconocido a la Iglesia por la sentencia del Tribunal Supremo. No se alegó expresamente por los •demandados que el sitio concedido a Ríos para edificar se encuentre fuera de los límites reconocidos por tal sentencia, porque ellos no .reconocen el fallo como válido a pesar de ser cosa juzgada. Tampoco presentaron prueba concreta para demostrar cualquier diferencia específica en los limites.” (Itálicas nuestras.)
De manera que en último análisis la cuestión primordial ■envuelta en este litigio es si la edificación que está constru-yendo el codemandado Francisco Eíos con autorización del •otro codemandado Municipio de Hatillo se encuentra dentro -de los límites del solar reconocido a la demandante por la ■sentencia anterior, es decir, si como dice el sexto señala-miento la corte inferior erró al extender el alcance de la con-cesión del Tribunal Supremo en su sentencia. Intimamente xelacionado con éste está el séptimo -que se refiere al haber resuelto la corte que correspondía a los demandados probar •que el solar y edificio de Eíos no estaban comprendidos en dicho solar.
La resolución de estos errores requiere un examen y aná-lisis de la prueba presentada por las partes. La de las de-mandantes demostró lo siguiente:
Por la sentencia de este Tribunal Supremo en el caso anterior, supra, se reconoció a la Iglesia Católica Apostólica y Eomana de Puerto Eico en el Municipio de Hatillo lo si-guiente :
“2. — Una iglesia parroquial situada frente a la plaza principal <de Hatillo, con una superficie incluso el atrio, de 428 metros 61 cent. *202Colindante al Norte eon la calle Norte de la plaza; al Snd con la calle Snd de la plaza; al Este con casa de D. Miguel Arrieta y al Oeste con la plaza principal.” (Itálicas nuestras.)
Debemos detenernos aquí un momento para decir que no podemos aceptar, como pretenden las demandantes apeladas, que en la anterior descripción se incurrió en un error clerical al preparar el escrito inicial en su demanda en el año 1904 en que se basó la sentencia de esta Corte Suprema, en el sentido de que la frase “incluso el atrio” debió colocarse después de la palabra “centímetros” en vez de después de la palabra “superficie”, de manera que la descripción leyera así:
. "Una iglesia parroquial situada frente a la plaza principal de Hatillo con una superficie de 428 metros 61 centímetros, incluso el atrio, colindante, etc.”
Si, como fian sostenido y sostienen las apeladas, la sen-tencia en el caso anterior constituye el título a sus bienes en Hatillo no pueden abora tratar de variar la descripción que ella contiene, obtenida, no a virtud de prueba presentada, pues la sentencia se dictó en rebeldía, sino a virtud de lo que la propia demandante bizo constar en su demanda.
La prueba testifical de las demandantes consistió en la declaración de los testigos José C. Delgado, natural de Ha-tillo y cura párroco de dicbo pueblo desde 1920 a 1923; Vicente López González, actual cura párroco de Hatillo y de Cecilio Quercadó Molina, administrador de los bienes de la Iglesia Católica.
El padre Delgado declaró, en síntesis, que tiene 53 años y nació en Hatillo; describió la forma del edificio de la iglesia y su atrio dando sus colindancias; que el atrio de la iglesia se empleaba para reunión de los fieles para esperar los ser-vicios religiosos y para amarrar los caballos en que venían del campo; que cuando babía fiestas se establecían picas y ponían puestos de alimentos y bebidas; que desde la verja actual a las calles Norte, Sur y Este bay cinco metros y pico *203de distancia y por el Oeste más de diez metros; que esa verja fué construida en el año 1921 siendo él párroco y que no se puso por toda la colindancia primero, por economía pues ha-bía poco dinero, y segundo, por el ornato público; que para poner los puestos de refrescos le pedían permiso a él y si hacían ruido los mandaba a bajar la voz para que .no inte-rrumpieran el culto religioso; que los kioscos eran de ma-dera, movibles que se quitaban después de las fiestas; que cuando construyó la verja había armonía entre la Iglesia y el Municipio y no pidió permiso a nadie para hacerla por-que consideraba el solar de la Iglesia y tenía fondos y puso parte de su dinero; que nadie le impidió la construcción. En el contrainterrogatorio declaró que el pueblo de Hatillo se construyó en cesiones que alguien hizo, no sabe quién; que cuando él fué a Hatillo de cura párroco en 1920 la Igle-sia no tenía ninguna verja en el verdadero sentido; que no había nada de madera ni los restos de una que hubiera antes; que él hizo una verja nueva de concreto pero no tuvo que en-sanchar el atrio sino gibe la echó ‘por el mismo límite “ en que estaba la anterior, una que existía, que fué en tiempo de España, que en los últimos años la vio derruida; que para construirla no ensanchó el atrio sino por donde hubo anti-guamente hace muchos años, otras; que sabía que existía esa verja muchos años atrás porque la vió cuando niño; que era de ladrillo y madera; que para construir la verja no hizo ningún comité católico; que la hizo con fondos particulares suyos y de amigos de San Juan y algunos católicos de Ha-tillo que donaban para la Iglesia; que se pensó en formar un comité para recoger fondos pero no se formó nunca ni hizo ninguna visita al Alcalde Pepin Casanoyas; que habló con el padre del Alcalde del progreso de la verja pero de nada más; que el atrio no se ensanchó al fabricar la verja; que no se pidió permiso al Alcalde Casanova para ensanchar; que después de la verja a cada lado hay terrenos; que por el Sur había terreno baldío, público; que no recuerda si ha-*204bía un kiosco de Manuel Circuías; que al Norte había terre-nos donde se ponían las picas y no había ninguna casa dedi-cada a láosko; que entre la calle y la verja se ha hecho un encintado de cemento y lo vió hace cinco o seis años pero no sabe quién lo hizo; que en ese terreno entre la verja y 1a. ■calle dentro del encintado se ponían casetas y ldoskos para vender bebidas y la Iglesia lo permitía porque eran acciden-tales y se quitaban; que daban permiso sin cobrar nada y no sabe si alguna otra persona cobraba.
El padre Vicente López González declaró que es cura párroco de Hatillo desde 1931; da las mismas colindancias que el anterior testigo; que ese terreno se usaba por los feli-greses y en ocasiones de fiestas se dejaba poner puestos de ■comestibles, dulces y refrescos, picas y “machinas”; que él intervenía en la instalación “como miembro de la comisión de festejos” y él como párroco daba su anuencia y ponía como condición que no hicieran ruido durante los oficios ni levantaran la voz en disputas; que a veces tuvo que salir para que dejaran el ruido y obedecían; que las construcciones eran movibles; que cuando llegó allí encontró un láosko de ma-dera instalado en la parte Norte rozando con el asfaltado en terrenos de la iglesia; que siempre protestó de la instalación o ampliación de láoskos incluso el del demandado Eíos por-que cree que esos terrenos son de la Iglesia y porque inte-rrumpen el culto, más qioizás por la segunda razón; que •desde la pared Norte de la Iglesia hasta la verja hay cinco metros y desde la verja al Mosco hay de cinco a seis metros; que el terreno que está entre la verja y los kioscos se usa para árboles y flores; reconoció dos fotografías de la Igle-sia de Hatillo. En el contrainterrogatorio declaró que el área de la Iglesia es de 428 metros 21 centímetros; que de la verja a la casa de la Suen. Circums hay una calle que lo •separa; que por el frente de la Iglesia se hizo una acera, supone que por el alcalde pues la Iglesia no la costeó; que ■en 1931 por el lado Norte en el terreno que separa el encin-*205tado de la verja había una construcción de madera no sabe de quién aunque vió allí a Francisco Ríos; que lo vió ven-diendo refrescos y mantecados y algunas veces le compró; que lo vió allí desde que llegó hasta que lo mudó a la plaza re-cientemente ; que cuando Ríos construyó de concreto protestó; que no sabe si el kiosco de Ríos tenía instalación sanitaria y eléctrica; que cuando llegó a Hatillo al Sur también había una construcción de madera que todavía está allí y no sabe de quién es; que cuando se fué a construir de concreto pro-testó ante el Alcalde Casanovas por carta porque creía que eran derechos de la Iglesia y el Municipio no tenía derecho a fabricar, y por el ornato público; que las calles alrededor de la Iglesia las ha poseído el municipio y se han puesto má-quinas de caballitos; que dentro de los encintados cabían las pequeñas y un año las pusieron pero las quitaron porque no cabían y protestó; que la Comisión de Festejos públicos en la que estaba representada la Iglesia, daba los permisos; que él protestó de los ruidos en el kiosco que administraba Ríos; que el ruido existía desde hace años.
Cecilio Quereadó Molina declaró que es Contable y Ad-ministrador de los bienes de la Iglesia; que conoce la Igle-sia de Hatillo; que con motivo de este pleito midió dicha propiedad y la Iglesia tenía 428.61 metros y con el atrio 1,550 metros cuadrados, comprendidos entre las calles Norte, Sur, la calle que separa el atrio de la plaza y la calle Este lla-mada J. P. Hernández; que entre las paredes del edificio y las calles hay unas pequeñas parcelas de terreno confundi-das dentro de las colindancias. En el contrainterrogatorio declaró que las colindancias de la Iglesia, de acuerdo con las medidas que ha dado, circundan las calles mencionadas; que los 428 metros 61 centímetros es el área de la edificación y da sus medidas; que es administrador de los bienes de la Iglesia hace veinte años pero que no puede decir si durante los últimos años el atrio siempre ha estado igual; que co-noce las colindancias por la sentencia la que expresa la cons-*206tracción y además colindaneias y que de acuerdo con la men-sura que hizo la edificación a que se refiere la demanda cae dentro del área; que la sentencia da como una de las colin-dancias la casa de Arrieta pero no midió hasta ella porque hay una cálle por medio y hubiera tenido que incluirla; que los sardinets están incluidos en su mensura; que no sabe si por el Norte la calle Norte llegaba hasta el edificio propio de la Iglesia más o menos hasta donde existía la verja de madera; que por el poniente midió hasta incluir la .acera de la plaza.
El testigo Conrado Monroseau se limitó a identificar va-rias fotografías tomadas por él las que fueron admitidas como prueba de las demandantes.
La prueba de los demandados consistió en la declaración de los testigos Joaquín Sala, Miguel González Aviles, José Casanovas Marrero, José E. Lacomba, Fernando Velázquez, Francisco Eíos, codemandado, y Pablo Aguilar y prueba do-cumental. Hacemos una síntesis de lo declarado por los tes-tigos.
Joaquín Sala dijo tener setenta y dos años y ser vecino de Hatillo hace cincuenta; que el pueblo de Hatillo se le-vanta en nueve cuerdas que regaló Agustín Euiz, según ha oído decir, para edificar la población de Hatillo. Aunque esta contestación era claramente de referencia no se hizo ob-jeción a la misma por ese fundamento sino que el abogado de los demandantes planteó otra cuestión de derecho distinta, la que fué resuelta por la corte inferior en la siguiente forma:
“Hon. Juez. Aunque la corte entiende que no puede variar las disposiciones del Tribunal Supremo sobre el status que estableció con respecto al terreno objeto del pleito a que se refiere la sentencia, no obstante, pudiera ser que la declaración del testigo pudiera deter-minar que la casa en construcción, objeto de la demanda, se encuentra .fuera del límite reconocido por la sentencia del Tribunal Supremo, y para llegar a esa conclusión cualquier declaración sobre un status anteriormente reconocido pudiera ser considerado por la corte, *207aunque nos reservamos nuestra discreción para no considerar ningún punto que sea contrario a lo dispuesto por el tribunal.” (Itálicas nuestras.)
Continuó declarando el testigo qne conoce dicha parcela de terreno; qne conoce la Iglesia desde niño enando era de madera y lnego se construyó de concreto o manipostería hace 65 años; qne entonces no tenía verja pnes por todos sns la-dos lo qne había era tierra y por el Norte nnos escalones de madera; que cuando se salía de la Iglesia se caía a la tierra, al piso natural que era la calle; qne así estuvo hasta qne hicieron el atrio (sic) de madera y lnego de concreto hace veinte años por el padre Delgado con colectas publicas pnes todo el mundo ayudó; qne lo sabe porque hace 50 años está en Hatillo y es católico; qne antes de la verja de concreto estaba la de madera por el Norte y Sur; qne del edificio hasta la verja por el Norte era estrecho como de ocho a diez pies; qne al fabricar la de concreto se tomó tres varas a ■cada lado qne cedió el municipio por petición; qne eso qne concedió el municipio antes era calle natural qne todo el mundo andaba por ella y lo gobernaba el municipio pnes en ■tiempos de fiestas ponía casetas para negocio. Al surgir una ■oposición de las demandantes, la corte resolvió lo siguiente:
"Hon. Juez. La corte resuelve.que oye únicamente ¡al testigo para ver si sur je algo que demuestre que la construcción ■objeto de la demanda está fuera de lo que le reconoce el Tribunal .Supremo a la Iglesia, o sea, en terrenos de la zona municipal.” (Itálicas nuestras.)
Continuó el testigo diciendo qne el municipio no dedicaba el terreno después de la verja de maderas a nada; qne se •amarraba ganado por donde quiera; qne conoce al codeman-dado Francisco Eíos; qne por el Norte ese terreno del mu-nicipio estaba ocupado por un kiosco de madera de Francisco Eíos después de fabricarse la verja en 1921; qne el munici-pio cuando era Alcalde Yelázqnez hace diez o doce años hizo un sardinel y el kiosco está dentro del mismo; que al lado *208Sur también bay kioscos de Manuel Circums fuera de la verja entre ésta y la calle. En el contrainterrogatorio de-claró que los terrenos son del municipio porque se pedía permiso a éste para instalar los kioscos; que no sabe si le1 pedían permiso al cura; que lo sabe porque veía a los peti-cionarios con el Alcalde en la calle, en la plaza, pues es un pueblo pequeño, sin sopa como se dice; que cuando se cons-truyó la verja de cemento quedaba parte de la de madera y otra se la había llevado la gente.
Miguel González Avilés, empleado en la Colecturía de Camuy,' declaró qpe vive en Hatillo desde el año 1918 basta abora; que conoce la Iglesia y es católico; que antes de 1921 la verja que rodeaba la Iglesia era de madera y el terreno' hacia los lados lo ocupaba el municipio; de pasto y se usaba para las fiestas en poner ranchones y máquinas de caballitos; que el municipio cobraba diariamente por esos artefactos; que al hacerse la verja de concreto él fué tesorero de la co-misión compuesta del Alcalde José Casanovas, Rafael García y el padre del alcalde; que los fondos se dedicaron para pa-gar la mano de obra y materiales; que al fabricar la verja se tomó, con permiso del alcalde Casanovas, a los lados de-recho e izquierdo como tres o cuatro metros; que después de la verja el municipio, siendo Alcalde Velázquez, hizo un sardinet alrededor de los jardines; que la comisión era para beneficio de la Iglesia pues todos eran católicos y que así fue-que el padre Delgado pudo hacer la verja. Reconoció su firma y la del Colector E. Monroseau en varios recibos de contribuciones de los años 1928 a 1938 sobre propiedad de Ríos en Hatillo. En el eontrainterrogatorio contestó que llegó a Hatillo en el año 1918 y no sabe quién usufructuaba los terrenos alrededor de la Iglesia antes de dicha fecha; que en 1918 la Iglesia tenía una verja pequeña de madera,, y en 1921 cuando se hizo la de concreto estaba allí pero mala; que como la gente entraba y se ensuciaba resolvieron hacer la de concreto alta; que el padre Delgado salió con la comi-*209sión y los mandó donde el Alcalde a pedir el permiso y que si lo ha negado no dice la pura verdad “porque si somos ca-tólicos debemos decir la verdad”; que en pueblos como Ha-tillo esas peticiones se hacen verbalmente y no por escrito; que se recolectaron de seiscientos a setecientos pesos para la verja y faltó dinero que lo puso el padre Delgado, cree que de su dinero.
José Casanovas Marrero declaró que tenía 57 años y ha sido alcalde de Hatillo dos veces; que es católico; que fué alcalde en 1921 y conoce al demandado Ríos que ha tenido y tiene un kiosco en la esquina Norte de la plaza; que primero era de madera y ahora la asamblea le dio el solar para fa-bricar uno de concreto; que Ríos tenía el kiosco de madera desde 1918 y antes era de Clemente Ledesma que lo fabricó con permiso que le concedió la Asamblea Municipal, pero el terreno era del municipio toda la vida pues fué donado por Ruiz Miranda hace más de cien años; que él lo sabe desde que tenía uso de razón a los doce años; que el kiosco está en terrenos del municipio pues la Iglesia llega hasta el atrio y la separa la verja; que fuera de la verja está el kiosco hacia el Norte y después está el sardinet que separa el kiosco de la calle, que fué hecho por el municipio siendo Alcalde Fernando Velázquez; que además del kiosco hay árboles sembrados por el municipio en ese terreno desde el año 1925 y los empleados municipales los cuidan; que en tiempos de fiestas se ponían puestos en el terreno y pagaban a la comi-sión de fiestas y la Iglesia nunca tuvo nada que ver con esos terrenos; que cuando se fué a fabricar la verja por el padre Delgado lo visitó como alcalde una comisión compuesta de Miguel González y su padre (del declarante) y él les cedió cuatro metros a los lados Norte y Sur y lo hizo como cató-lico y más que hubieran pedido, pues en Hatillo nadie va contra la Iglesia; que antes de cederles esos cuatro metros a cada lado formaban parte de las calles; que él no contó con la asamblea para esa concesión; que antes había una *210verja de madera que determinaba el atrio anterior; que el atrio por el lado Norte, era angosto y tenía poco más del ancho de nn hombre; qne fuera de la verja de madera por todos los lados el municipio siempre poseyó el terreno.
José E. Lacomba se limitó a declarar que es agrimensor y reconoció un plano del pueblo de Hatillo hecho por él y que se admitió por la corte como un “sketch” de dicho pueblo.
Fernando Velázquez, de sesenta años de edad, declaró que fue Alcalde de Hatillo desde 1925 a 1928 y antes vivió allí desde que nació; que conoce al demandado Eíos que tenía un kiosco en la esquina de la Plaza y da sus colindancias con las calles y por el Sur con la verja del atrio de la Iglesia; que la verja nueva la hizo el padre Delgado con ayuda del pueblo; que Eíos tenía esa propiedad desde hace quince años en terrenos del municipio; que en el 1925 él mandó hacer el sardinel y el kiosco está dentro o sea entre la verja y la calle; que durante los sesenta años que lleva en Hatillo esos terrenos entre la verja y la calle han sido poseídos por el municipio; que la Iglesia nunca ha tenido que ver con ellos ni él para hacer el sardinel contó con la Iglesia; que él sem-bró los árboles que están allí, y se cuidaban por la adminis-tración ; que él fue monaguillo ocho o diez años y lo que ha-bía era una pequeña verja de madera que apenas cabían dos personas al compás por los lados Sur y Norte, pues era de seis a ocho pies y fuera de eso la Iglesia no poseía nada más; que fuera de la verja siempre poseyó el municipio, y lo sabe porque nació allí y fué Juez de Paz, Tesorero Municipal y de Instrucción (además de Alcalde) y tenía que ver con eso; que esos terrenos fuera de la verja el municipio los daba para kioscos y picas cuando había fiestas; los daba el alcalde, siempre; que a la parte Sur hay otro kiosco de Manuel Mar-tínez Circums, dentro del sardinel del municipio y fuera de la verja; que al Norte además del kiosco del demandado Eíos hay otro de Pedro Martínez Vargas que lo vendió luego *211a un tal Morán. A repreguntas de la demandante declaró que él también fue por los campos recolectando dinero para la verja del padre Delgado; que él hizo el sardinel por or-nato público, porque los vecinos arrimaban basura allí pe-gado al atrio y amarraban bestias y mandó a sembrar grama; que los kioscos se los llevaban después de las fiestas menos los dos principales; que lo que pagaban era para gastos de las fiestas y se le daba un tanto al cura y para fuegos y bailes.
Francisco Eíos, el codemandado, declaró que es vecino de Hatillo, católico y de 52 años .de edad y siempre ha vivido allí; que posee unos terrenos del municipio al Norte y fuera del atrio de la Iglesia y tiene un kiosco allí por el que paga contribuciones desde el año 1918. (Se admitieron como prueba 17 recibos de contribuciones sobre la propiedad (kiosco) pa-gadas por Eíos al Tesoro de Puerto Eieo, correspondientes a los años 1927 a 1938 inclusive.) Que el primer kiosco suyo está al Sur de la Iglesia, entre la verja y la calle y el terreno allí es de 18 pies de ancho y pertenece al municipio; que él primero le arrendó el kiosco a Circums en el 1918; que des-pués de seis años se pasó a otro kiosco viejo al Norte de la Iglesia que le compró a Clemente Ledesma y lo reconstruyó en el 1926; que tuvo que presentar planos y el municipio le concedió la licencia para usar el solar por ordenanza; que Pedro Martí también tuvo otro kiosco allí como diez años y él se lo compró en el 1929; que su kiosco tenía instalación sanitaria y tuvo que presentar planos a la sanidad; que el piso era de losetas; que para construir el kiosco de concreto tuvo que quitar el otro e hizo nuevos planos y la asamblea aprobó una ordenanza autorizándolo para la construcción pero ésta fue suspendida por orden de la corte.
Pablo J. Aguilar declaró ser de Hatillo, de 47 años de edad y Alcalde de dicho pueblo desde 1933 a 1937; que co-noce la Iglesia y sus alrededores; que las calles no han sido siempre igual a como están hoy; que antes de la adminis-*212tración del Alcalde Velazquez en 1925 la calle por el lado Norte llegaba basta la verja de concreto de la Iglesia, que bizo el padre Delgado; qne era calle todo el espacio qne boy es calle y además ese encintado qne hizo Velázqnez achicando la calle; qne antes de la verja de concreto la calle llegaba basta otra verja más peqneña de madera qne estaba más pe-gada a la pared de la Iglesia; qne se nsaba como calle tran-sitando los viandantes por allí y se cedía para picas y má-quinas de caballitos para las fiestas populares y religiosas; que esos terrenos los administraba el municipio y los contro-laba como dueño; qne cuando existía la verja de madera sólo había tres o cuatro pies basta la pared de la Iglesia; qne por el lado Sur la calle también llega hasta la verja de ma-dera; que en 1922 se bizo la verja de concreto agrandando el atrio como en cuatro metros que eran del municipio, y des-pués en 1925 Velázquez hizo el encitado de 18 pies; que en el encintado había y hay en la esquina un kiosco de la Suce-sión Circums y en el Noroeste otro de Francisco Ríos y de-trás de éste otro de Pedro Martí; que eran construcciones permanentes adheridas al suelo y tenían instalaciones de agua y luz; que Ríos pagaba patente municipal y contribuciones; que la Iglesia nunca discutió esos terrenos poseídos por el municipio; que por el frente de la Iglesia después de la verja hay una acera, después la calle y después la plaza; que la acera la hizo en 1934 siendo alcalde y la iglesia no tuvo nada que ver con ella; que por el saliente de la iglesia la calle tiene 30 pies y después de la calle está la casa que antes era de Miguel Arrieta. A repreguntas declaró que le ordenó al ingeniero Lacomba que hiciera el plano conteniendo la zona urbana de Hatillo y que se conocen como terrenos de la Igle-sia los que están dentro de la verja porque eso antiguamente era calle, y repite lo declarado por él y por otros testigos de que las calles llegaban hasta la Iglesia; que los 1,102.50 m. c. que aparecen en el plano están dentro de la verja que cir-cunda la iglesia actualmente.
*213Se admitió como prueba de los demandados copia de una ordenanza aprobada por el Municipio de Hatillo el 24 de mayo de 1938 concediéndole permiso a Francisco Ríos para construir una pequeña edificación de concreto de acuerdo con los planos presentados en un solar del municipio de once pies de frente por veinticinco de fondo, colindando por el Norte con la calle-'Norte de la Plaza, por el Sur con la iglesia, por el Este con un solar del Municipio y por el Oeste con la calle Oeste de la Plaza.
También se admitió como prueba un permiso revocable concedido el 23 de septiembre de 1923 por José Casanovas como Comisionado Municipal del Servicio Público, Policía y Prisiones de Hatillo a Clemente Ledesma, para instalar un kiosco portátil en la Calle Norte de la Plaza y sitio inmediato al Noroeste del atrio de la Iglesia, bajo ciertas condiciones y entre ellas las de que no podía vender el kiosco sin el con-sentimiento del Jefe Ejecutivo del Municipio, y éste se re-servó el derecho de remover el kiosco de dicho sitio mediante notificación al dueño y si éste no lo hiciere se mandaría a qui-tar por cuenta del dueño. Se acompañó copra de un docu-mento privado de compraventa por el cual Ríos le compró a Ledesma dicho kiosco el que fué aprobado por el Alcalde Casanovas.
También se admitió otro permiso revocable similar conce-dido al Sr. Manuel Circums el 20 de septiembre de 1923 para instalar un kiosco en la calle Sur de la Plaza.
Por último se admitió como prueba de los demandados una certificación expedida por el Registrador de la Propie-dad de Arecibo el 28 de julio de 1938, conteniendo todas las inscripciones de la casa de Miguel Arrieta, que aparece men-cionada en la sentencia del Tribunal Supremo como la colin-daneia Este de la Iglesia. De acuerdo con la primera ins-cripción de esta finca, hecha el 15 de marzo de 1890, dicha casa que, originalmente perteneció a José I. Corujo, se describe así:
*214“la. — Urbana: Casa de altos y bajos, de maderas del país, cer-cada de tablas, cubierta de zinc, la cual mide quince metros cincuenta centímetros de frente, por quince metros de fondo, sita en la parte de Saliente de la Plaza del Pueblo de Hatillo; que colinda por el Saliente y Norte con egidos de aquel pueblo; Sur con don Antonio Morales; y Poniente con la Plaza. Enclava en un solar de diez y ocbo metros de frente por cincuenta de fondo, perteneciente al pueblo de Hatillo, en el cual y con permiso de aquel Ayuntamiento se fabricó dicha casa, según se consigna en la certificación que se reseñará, en la cual se determinan las colindancias del solar del modo siguiente: Saliente don José Ignacio Corujo, Norte, egidos del pueblo, Poniente la calle que da espalda a la Iglesia; y Sud con don Antonio Morales....” (Itálicas nuestras.)
Continúa la inscripción primera diciendo:
“... El Ayuntamiento de Hatillo posee desde hace el espacio de sesenta años en nombre propio y a título de dueño el solar descrito por ser parte de los terrenos que adquirió por donación hecha por don Agustín Ruiz y Miranda, sin título escrito, y se hallan destinados a edificaciones para mejora de la población, en parte de cuyo solar existe la casa también descrita perteneciente a don José Ignacio Corujo y Araes, mayor de edad, soltero, propietario, vecino de Hatillo, acudió al Juzgado Municipal de su vecindad solicitando acreditar la posesión en que se halla de esta casa desde el año mil ochocientos ochenta y siete, que la adquirió por compra a don Manuel Echevarría y Santana, sin título escrito eficiente. Admitida la infor-mación ofrecida, fué citado el colindante Morales y el Síndico del Ayuntamiento que nada expusieron en contra del derecho del Corujo y declararon como testigos don Francisco Yelázquez, sin otro ape-llido y don Alejandro Delgado y Esteva, vecinos propietarios de aquel término, quienes manifestaron les constaba de ciencia propia que el don José Ignacio Corujo, posee esta casa a nombre propio desde el tiempo y por el concepto indicados. De la certificación .ex-pedida por el Ayuntamiento de Hatillo, sellada y firmada por el Alcalde don Alfredo C. Alfonzo, Síndico don José Jesús Colón y Secretario don Eugenio Rubio, resulta: que don José Ignacio Corujo paga dos pesos cincuenta centavos de contribución por riqueza urbana, no pudiendo hacerse constar lo que contribuye por esta casa, porque al hacerse la derrama se tendría en cuenta el producto de otras que posee el citado Corujo. Comunicado el expediente al Ministerio Fiscal y habiendo opinado éste que en su concepto se habían guardado en el procedimiento las solemnidades legales, se dictó *215auto de aprobación en veinte y cinco de abril del año próximo pasado. En su virtud examinado el Eegistro y no bailando en él ningún asiento contrario a lo relacionado inscribo la posesión de la finca de este numero, en cuanto al solar en favor del Ayuntamiento de Hatillo, y en cuanto al edificio en favor de don José Ignacio Gorujo y Araes, sin perjuicio de tercero que pueda tener mejor derecho a la pro-piedad.” (Itálicas nuestras.)
Las inscripciones posteriores se refieren a la venta de la casa a distintas personas hasta que el 17 de julio del año 1897 se inscribió a favor de Miguel Arrieta. Esta fue toda la prueba del caso.
Surge de ella un conflicto evidente entre la situación de hechos reconocida por la sentencia dictada en rebeldía por este Tribunal Supremo en el año 1908, a base de las alega-ciones contenidas en la demanda radicada en el año 1904 por la Iglesia Católica, y la situación de hechos existente en el año 1938 a los que se quiere hacer aplicable dicha sentencia. La corte inferior, mientras se celebraba el juicio y los de-mandados presentaban su prueba, se dió cuenta de esta si-tuación y, al admitir dicha prueba hizo constar, correcta-mente a nuestro juicio, que la misma podría “demostrar que la casa en construcción se encuentra fuera del límite recono-cido por la sentencia del Tribunal Supremo” y que oía la prueba “para ver si surge algo que demuestre que la cons-trucción está fuera de lo que le reconoce el Tribunal Supremo a la Iglesia Católica o sea en terreno municipal.”
Pero al resolver el caso en su fondo, sin embargo, llegó a la conclusión, errónea a nuestro juicio, de que los deman-dados “tampoco presentaron prueba concreta para demos-trar cualquier diferencia específica en los límites” del solar. Copiemos de nuevo el párrafo de la opinión sobre este punto:
“Con respecto al segundo punto, la demandante presentó prueba específica en forma convincente, que fija el sitio de la edificación de Eíos, dentro del solar que le fué reconocido a la Iglesia por la sen-tencia del Tribunal Supremo. No se alegó expresamente por los demandados que el sitio concedido a Ríos para edificar se encuentre fuera de los límites reconocidos por tal sentencia, porque ellos no *216reconocen el fallo como válido a pesar de ser cosa juzgada. Tampoco presentaron prueba concreta para demostrar cualquier diferencia específica en los límites. Se presentó nn plano que ordeno bacer recientemente, el anterior Alcalde, sin fundarse en ningún título de propiedad ni tomar como base el fallo del Tribunal Supremo; y declararon testigos en forma imprecisa sobre aquellos terrenos que ellos suponen pertenecen al Municipio de Hatillo, por inferencias deri-vadas del tránsito o del uso del solar tolerado por la Iglesia, con actos en que asumía intervención el municipio.” (Itálicas nuestras.)
Las declaraciones de los testigos de los demandados en cnanto a la situación de la Iglesia, su atrio, la verja de ma-dera y las calles adyacentes,'tal y como existían desde antes del año 1904 no fueron contradichas por la prueba de los de-mandantes y no pueden considerarse como imprecisas y fun-dadas en inferencias. Demostraron, a nuestro juicio, que la situación de la Iglesia de Hatillo, no en el año 1938 fecha en que se originó este pleito y que no puede por tanto servir de base para resolver el caso, sino con anterioridad al año 1904 sólo tenía un pequeño atrio circundado por una verja de ma-dera que quedaba a pocos pies de la pared de la Iglesia, y que las calles alrededor de la Iglesia llegaban hasta ese mismo atrio; que las calles eran de tierra y de la Iglesia se salía a ellas; que ese terreno alrededor de la Iglesia se utilizaba para amarrar ganado y en épocas de fiestas para instalar puestos para vender refrescos, picas, caballitos, etc., con per-miso del municipio el que cobraba diariamente por dichos permisos, aunque se atendía a las quejas de los párrocos de la Iglesia cuando se hacía mucho ruido que molestaba los servicios religiosos; que desde hace muchos años y por lo menos desde el año 1918 el municipio concedió permiso para la construcción de kioscos de madera en dichos terrenos, tanto a Ríos como a otros, los que tenían sus instalaciones sanitarias y su luz eléctrica; que en el año 1921 fué que se amplió el atrio de la Iglesia a ambos lados al construirse la verja de concreto para cuyo fin se hizo una recolecta popular y el Alcalde concedió permiso para que se construyera en-*217«anchándola con dos o tres metros a cada lado; que el mu-nicipio fue quien construyó un encintado de concreto alrede-dor de dichos terrenos separándolos de las calles; que esas calles eran anchas y llegaban hasta el atrio con la antigua verja y luego fueron achicadas por el municipio y se separa-ron los terrenos que están dentro del encintado hasta la verja nueva pues antes llegaban hasta la Iglesia; que la verja vieja sólo quedaba a tres o cuatro pies de las paredes Norte y Sur de la Iglesia; que en el plano o “sketch” admitido como prueba dentro de la verja actual hay mil ciento dos metros con cincuenta centímetros (1102.50); y según declaró el testigo de los demandantes Quercadó, 1550 metros inclu-yendo 428.61 del edificio, son los que, según él, corresponden a la Iglesia; que el codemandado Ríos siempre ha pagado patente municipal por el kiosco y ha pagado además contri-buciones sobre dicha propiedad al Tesorero de Puerto Rico desde el año 1927 a 1988; que de acuerdo con la.certificación del Registrador de la Propiedad de Arecibo, la llamada casa de Arrieta está situada en solar del Municipio de Hatillo que colinda por el poniente (Oeste) con la calle que da a la es-palda de la Iglesia y que el municipio desde sesenta años antes de la primera inscripción de dicha casa en 1890 o sea desde el año 1830 poseía dicho solar a título de dueño por ser parte de los terrenos que adquirió por donación hecha por Agustín Ruiz y Miranda. Toda esta prueba no tiende a de-mostrar meros actos de tolerancia por parte de la Iglesia sino verdaderos actos de dominio por parte del municipio sin intervención ni protesta alguna por parte de los demandantes.
Los demandantes, sin embargo, sostienen que de acuerdo con la sentencia de este Tribunal Supremo de 1908 tienen derecho a todo el terreno que quede incluido en las colindan-cias que en ella se hacen constar, no importa que, en la misma descripción que ellos hicieron de su finca en la demanda anterior, la limitaran a una superficie, inclusive el atrio de la Iglesia, de 428 metros 61 centímetros. Se fundan en la teo-*218ría de que son los linderos los que individualizan y distin-guen las superficies de toda finca, siendo la consignación de los linderos obligatoria y no así la extensión superficial, y citan el artículo 9 de la Ley Hipotecaria preceptivo de queen toda inscripción debe hacerse constar la naturaleza, situa-ción y linderos de la finca pero que su medida superficial sólo si aparece de los títulos, no constituyendo por tanto circuns-tancia de necesaria e imprescindible constancia en el asiento. Al mismo efecto citan la Real Orden de 13 de agosto de 1893 conteniendo la instrucción general sobre la manera de redac-tar los documentos públicos sujetos a registros en las pro-vincias de ultramar. Pero, para aplicar su teoría al caso de autos citan los comentarios de Scaevola y Manresa al ar-tículo 1471 del Código Civil de España equivalente al ar-tículo 1360 del nuestro (ed. 1930) que en su primer párrafo-dispone :
“Artículo 1360. — En la venta de un inmueble, hecha por precio-alzado y no a razón de un tanto por unidad de medida o número, no tendrá lugar el aumento o disminución del mismo, aunque resulte-mayor o menor cabida o número de los expresados en el contrato.”
Este artículo forma parte del Libro Cuarto del Código-Civil que trata de las obligaciones j contratos y especial-mente sus Título IY y Capítulo IV que tratan sobre el con-trato de compra y venta y de las obligaciones del vendedor, respectivamente. Nada hay en el caso de autos que pueda hacer aplicable dicho artículo, pues no se trata de un caso de compraventa de una finca por precio alzado. El Municipio de Hatillo nada le vendió a la Iglesia por precio alzado para que los demandantes puedan ahora reclamar la aplicción de la doctrina reconocida por dicho precepto legal. Las conclu-siones a que llegan los demandantes en su alegato, después de citar la descripción de lá Iglesia, según aparece de la de-manda y la sentencia anterior, son las siguientes:
“Primero. — Se reclamó en la demanda y fué adjudicado, cuanto se comprende en esos linderos. Desde la plaza y sus calles Norte y *219Sur, basta la casa de don Miguel Arrieta. Nada ba quedado excluido entre el templo y la plaza principal, entre aquél y la calle Sur, entre el mismo templo y la calle Norte.
“Segunda. — Quien haya construido dentro de ese perímetro ad-quirió de mala fe, en oposición al título declarativo de dominio que significa la sentencia del Tribunal Supremo de Puerto Rico.
“Tercera. — Demostrado el título declarativo de dominio, corres-pondía a los demandados, como muy bien falló el Honorable Juez de la Corte de Distrito de Arecibo, demostrar que la propiedad de ellos no estaba incluida en el perímetro reconocido como límite del dominio reconocido a la Iglesia Católica, Apostólica y Romana.”
No podemos estar conformes. Ya hemos dicho que la prueba no contradicha de los demandados ha demostrado que, aceptando como buenas y ciertas las colindancias o lin-deros adjudicados por la sentencia anterior, y así lo hacemos, los mismos no tienen ni pueden tener el alcance que preten-den darles los demandantes. Las calles Norte y Sud de la Plaza, que eran las colindancias Norte y Sur de la Iglesia, llegaban hasta y terminaban en la misma verja de madera que tenía la Iglesia y así mismo la eolindancia Oeste o sea la Plaza Principal terminaba en la calle que la separaba de la plaza. En cuanto a la eolindancia Este que se dice era-con casa de don Miguel Arrieta, la prueba ha demostrado tam-bién que esa casa está en solar del municipio y que colinda desde el año 1830 por el Oeste con la calle que da a la parte posterior de la Iglesia.
No podemos convenir con los demandantes que, por lo que dichas colindancias dijeran tienen derecho a que en ellas se incluyan una calle del Municipio de Hatillo, todo el te-rreno dentro del encintado y la acera que da frente a la plaza, cuando la interpretación lógica y razonable es que el límite de las colindancias sean las calles mismas, no como existen hoy, sino como existían en el año 1904 cuando se ini-ció el pleito anterior. Es más, de acuerdo con la declaración del Padre Delgado la verja de concreto se hizo por el mismo sitio donde existía desde tiempos de España otra 'verja de *220madera lo que indica qne de la propia prueba de las deman-dantes dicha verja era la qne limitaba el atrio de la Iglesia.
Es cierto, como dicen las demandantes, qne el dneño tiene derecho a cercar parte de sn finca si desea, sin qne eso impli-que qne renuncia al resto de sn propiedad, pero es qne los hechos del caso demuestran qne los demandantes nunca tuvie-ron derecho, a virtud de la sentencia dictada por este Tribunal Supremo, a lo qne pretenden reclamar por esta acción. Por el contrario, la prueba demuestra qne están en posesión y disfrutando de un solar de por lo menos 1,102.50 metros cuadrados, mucho mayor que el de 428.61 metros cuadrados que, incluyendo el atrio, se le reconoció por dicha sentencia y que fué por donación del Municipio de Hatillo, bien o mal hecha, que dicho aumento se hizo al construir la nueva verja de concreto en el año 1921.
Somos de opinión que el codemandado Francisco Ríos y las otras personas que han construido kioscos en el terreno que queda fuera de los límites de la verja de las demandan-tes no lo han hecho de mala fe o por tolerancia de las de-mandantes, sino con permiso del Municipio de Hatillo que demostró que dicho terreno no estaba incluido en los límites que la sentencia anterior reconoció a las demandantes.
Dicha sentencia anterior no tenía el carácter de cosa juzgada en relación con los hechos de este caso, según sostuvo la corte inferior. La cuestión debatida en el caso que' resolvemos no estaba ni podía estar comprendida -en el anterior litigio porque, como hemos repetido tantas veces, la situación de hechos alegada por la Iglesia demandante en aquel •caso y la situación de hechos existente en el año 1938, cuando quiso darle efecto a aquella sentencia, y es significativo el tiempo transcurrido, eran distintos. Alegó entonces y obtuvo sentencia en rebeldía contra el Municipio de Hatillo, a base de una demanda en la que alegaba tener derecho a una Iglesia, incluso su atrio de 428.61 metros cuadrados dentro, de ciertas colindancias y ahora los demandados han demostrado *221que ciertos terrenos del municipio no están comprendidos dentro de los terrenos que dicha sentencia reconoció a las de-mandantes. Véase Orama et al. v. Oyanguren, 19 D.P.R. 828, donde se resolvió que la sentencia dictada en una acción es conclusiva en cuanto a los hechos alegados y debatidos en el pleito y no produce el efecto de cosa juzgada en otro pleito entre las mismas partes y en una acción de la misma natu-raleza, fundado en hechos distintos que no existían cuando entabló su primera acción.
Somos de opinión que la corte inferior cometió manifiesto error en la apreciación de la prueba en este caso y que como consecuencia concedió a las demandantes más de lo que le reconoció la sentencia en el caso anterior y que procede, por tanto, la revocación de la sentencia apelada y dictarse la que debió dictar dicha corte, declarando sin hogar la demanda, con costas sin que éstas incluyan honorarios de abogado.